Determination unanimously confirmed, with*706out costs. Memorandum: Substantial evidence supports the determination of respondent acting commissioner after a fair hearing that petitioner was the owner of a 1971 Chevrolet transferred to her by her brother, a serviceman stationed overseas, and that the automobile is an available resource not essential to the needs of the applicant and her dependent children (18 NYCRR 352.15 [d]). That being so, the determination that the resource must be utilized to reduce the public assistance to petitioner and her children was proper and is confirmed (18 NYCRR 352.11, 352.16). The children of the brother living with petitioner are not recipients of public assistance and respondent found that the transportation needs of the nieces were satisfied by public transportation and would not provide a basis for exempting the automobile from being considered an available resource in any event. (Article 78 proceeding transferred by order of Oneida Supreme Court.) Present—Marsh, P. J., Simons, Dillon, Goldman and Witmer, JJ.